Citation Nr: 0708923	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-23 035	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1997.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a June 2004 rating decision of the RO in 
Hartford, Connecticut.

In June 2005, as support for her claims, the veteran 
testified at a hearing at the RO before a local Decision 
Review Officer (DRO).

Since the claims must be further developed before being 
decided on appeal, the Board is remanding them to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

A preliminary review of the record on appeal indicates that a 
VA examination is needed to obtain a medical opinion 
concerning the cause of the veteran's claimed disorders - 
and, especially, whether they are somehow attributable to her 
service in the military or were made worse or aggravated by 
service.

The veteran began serving on active duty in the military in 
October 1989.  Her service medical records (SMRs) show that 
on numerous occasions she presented with complaints of 
migraine headaches.  In her May 1989 report of medical 
history, before beginning service, she indicated a history of 
frequent headaches dating back to her childhood.



The veteran's SMRs do not mention any complaints or treatment 
for depression.  But during her June 2005 hearing she 
submitted a statement from a Chinese medicine doctor, Yoon 
Moonwhan, indicating the veteran had sought treatment from 
him in Korea on October 14, 1996, for symptoms of depression 
as well as for headaches.  The veteran's DD Form 214 confirms 
she was stationed in Korea for a period of time.  
Additionally, her Aunt submitted a statement noting the 
veteran had received treatment in 1996 for headaches and 
depression.  Her military service ended in February 1997.

VA outpatient treatment records dated from 2000 to 2004 
confirm the veteran has a current diagnosis of migraine 
headaches and recurrent major depression, and she testified 
during her June 2005 hearing, before a DRO, to experiencing a 
continuity of symptomatology since service.  So this triggers 
VA's duty to provide her an examination since there is no 
medical opinion currently on file addressing the 
determinative issues of whether her migraine headaches were 
aggravated or made permanently worse during service and the 
cause of her depression.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's service 
personnel records to determine the 
dates she served in Korea.

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
indicating whether her migraine 
headaches, which by all accounts 
she had prior to entering the military 
(dating back to her childhood), 
permanently increased in severity 
during service beyond their natural 
progression - that is to say, were her 
migraines chronically aggravated by her 
military service?

3.  Also schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether her 
current major depression is at least as 
likely as not (meaning 50 percent or 
more probable) the result of her 
service in the military.

*To facilitate making these important 
determinations the examiners must 
review the evidence in the claims file, 
including a copy of this remand, for 
the veteran's pertinent medical and 
other history.  The examiners should 
discuss the rationale of their 
opinions.

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  In readjudicating 
the claim for migraine headaches, 
consider the applicable legal 
provisions concerning service 
connection based on aggravation during 
service of a pre-existing condition - 
in particular, 38 U.S.C.A. §§ 1111 
and 1153, and 38 C.F.R. § 3.306, as 
well as VAOPGCPREC 3-2003 (July 16, 
2003).  If the claims are not granted 
to the veteran's satisfaction, send her 
and her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



